Case 3:18-cv-01510-NJR Document 80 Filed 03/19/20 Page 1 of 11 Page ID #1073



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EDWARD HAGOOD,

                  Plaintiff,

 v.                                            Case No. 3:18-CV-1510-NJR

 PORTFOLIO RECOVERY
 ASSOCIATES, LLC,

                  Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        This matter is before the Court on the cross-motions for summary judgment filed

by Defendant Portfolio Recovery Associates, LLC (“PRA”) (Doc. 36) and Plaintiff Edward

Hagood (Doc. 46), the parties’ Stipulation to certain facts (Doc. 33), PRA’s Motion to

Exclude Plaintiff’s Expert Witness (Doc. 39), and Hagood’s Motion to Strike portions of

PRA’s summary judgment evidence (Doc. 50). For the reasons set forth below, PRA’s

motion to exclude Plaintiff’s expert and motion for summary judgment are granted,

Hagood’s motion for summary judgment is denied, and his motion to strike is denied as

moot.

                                     INTRODUCTION

        Plaintiff Edward Hagood filed this case on August 17, 2018, to enforce the

consumer privacy provisions of the Telephone Consumer Protection Act (TCPA) (Doc. 1).

Hagood alleges PRA—a debt collector—violated the TCPA by calling his cell phone using

a predictive dialer without his consent.



                                      Page 1 of 11
Case 3:18-cv-01510-NJR Document 80 Filed 03/19/20 Page 2 of 11 Page ID #1074



      Hagood was notified by the MDL class action administrator in In re Portfolio

Recovery Associates, LLC. Telephone Consumer Protection Act Litigation, No. 11-MD-2295-

JAH-BGS, that he was a potential class member in that action. The parties in the Portfolio

Recovery MDL Class Action entered into a court-approved settlement agreement, of

which Hagood opted out (Id.). He now brings this individual action in an attempt to

recover damages.

                       FACTUAL AND PROCEDURAL BACKGROUND

      The following facts are not genuinely disputed for purposes of summary

judgment. In May 2009, PRA purchased a Citibank Bank debt portfolio and a Capital One

Bank debt portfolio that included accounts held by Hagood (Doc. 36-2; Doc. 43). After the

acquisition of Hagood’s accounts, PRA began efforts to collect the outstanding balances.

      In connection with its purchase of the portfolio containing Hagood’s Citibank

account, PRA received Hagood’s telephone number ending in -8643 (Doc. 36-2). PRA

received that phone number through the sale file loaded into its system, which is known

as the “Load Data.” (Id.). This Load Data is provided to PRA at the time the account is

purchased (Id.). The Load Data contains the telephone number and other contact

information for the consumer, as well as other specific account-related details (Id.). PRA

received the Load Data on Hagood’s account from Citibank in the ordinary course of its

business practice and maintained the Load Data in its internal system of record (Id.).

Hagood did not give PRA his personal cell phone number ending in -8643 (Doc. 47-5).

      PRA placed 355 total telephone calls using its Avaya Proactive Contact System

(“Avaya”) to Hagood’s cell phone number ending in -8643 (Id.). PRA owns four Avaya


                                      Page 2 of 11
Case 3:18-cv-01510-NJR Document 80 Filed 03/19/20 Page 3 of 11 Page ID #1075



dialers (Doc. 36-3). The Avaya dialer used to make the calls in this case was a predictive

dialer, and the calls were dialed using Avaya’s “predictive dialing mode.” (Doc. 33).

       Predictive dialing is a computerized method for automatically dialing stored lists

of telephone numbers commonly used in call center operations. Predictive dialing

provides the capability to “predict” the availability of call center agents that can respond

to the outbound calls that have been dialed by the predictive dialing system and

answered by the called party (Doc. 47-3 at ¶ 18). Predictive dialing systems like Avaya

store telephone numbers to be dialed by the system. (Id. at ¶ 32).

       When PRA’s agents use the Avaya system, the technology delivers to each agent

certain telephone numbers from the computer file that identifies accounts with an

increased likelihood of being collected (Id.). The numbers are processed into a calling list,

which the Avaya system prepares for dialing by ensuring PRA calls the phone numbers

in permissible time frames (Id.). The Avaya dialer has logic built into it regarding how to

time calls so that an agent is available when a call is answered (Doc. 47-2). It also uses an

algorithm to constantly make adjustments and control how many calls the system will

make at any given time (Id.).

       Once the calling lists are processed, the records associated with the numbers in the

calling lists are placed into a “job.” (Id.). When a PRA representative begins calling a

debtor, the representative is electronically provided access to one of the jobs that has been

previously created based on set criteria (Id.) The accounts within these jobs are then called

by representatives who contact debtors about paying their debts (Id.).




                                       Page 3 of 11
Case 3:18-cv-01510-NJR Document 80 Filed 03/19/20 Page 4 of 11 Page ID #1076



      Joshua Cherkasly, Vice President of Production at PRA, attested that PRA’s Avaya

technology does not have the capacity to produce or store telephone numbers using a

random or sequential number generator, nor has it ever had that functionality (Doc. 36-3

at ¶ 48). If PRA wanted to dial phone numbers using a random or sequential number

generator, it would have to change the current programming of the technology (Id. at

¶ 49). Avaya licenses the software to PRA, however, and PRA is not permitted to make

changes to the software under the maintenance agreement between Avaya and PRA

(Doc. 36-2). Indeed, Avaya’s software is written in binary code, making it next to

impossible for anyone outside of Avaya to reverse engineer and edit (Id.) As configured,

PRA’s Avaya dialers can only dial phone numbers contained in a list created through

PRA’s collection system (Id.). That list is made up of phone numbers associated with

debtor accounts that PRA owns (Id.).

      PRA has moved to exclude the opinions of Hagood’s expert (Doc. 39), as well as

for summary judgment (Doc. 36), arguing that Hagood cannot meet his burden of

showing the Avaya technology PRA used to call his cell phone had the “capacity (A) to

store or produce telephone numbers to be called, using a random or sequential number

generator; and (B) to dial such numbers,” the definition of an “automatic telephone

dialing system” (ATDS) under the TCPA. 47 U.S.C. § 227(a)(1). Because the record

demonstrates PRA’s technology lacks the statutorily proscribed capacity to call random

or sequentially generated numbers, PRA argues, Hagood’s claim must fail as a matter of

law. Hagood has filed a cross-motion for summary judgment, arguing that the Avaya

predictive dialer used by PRA does qualify as an ATDS under the TCPA (Doc. 46). The


                                       Page 4 of 11
Case 3:18-cv-01510-NJR Document 80 Filed 03/19/20 Page 5 of 11 Page ID #1077



parties further move for summary judgment on the issue of whether Hagood consented

to the phone calls. Because the Court finds that PRA did not use an ATDS as defined by

the TCPA, however, it need not reach the issue of consent. 1

I.      PRA’S MOTION TO EXCLUDE PLAINTIFF’S EXPERT WITNESS

        The Court first addresses PRA’s motion to exclude the opinions of Hagood’s

expert witness, Randall A. Snyder. In his declaration, Snyder, an independent

telecommunications technology consultant, opines that the Avaya Proactive Contact

Dialer has the capacity to store or produce telephone numbers to be called, using a

random or sequential number generator, and to dial such numbers (Doc. 40-1 at ¶¶ 10,

33, 42). Yet, PRA argues, Snyder offers no factual support for this opinion (Doc. 40).

        “A district court's decision to exclude expert testimony is governed by Federal

Rules of Evidence 702 and 703, as construed by the Supreme Court in Daubert v. Merrell

Dow Pharms., Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993).” Brown v. Burlington

Northern Santa Fe Ry. Co., 765 F.3d 765, 771 (7th Cir. 2014); see also Lewis v. Citgo Petroleum

Corp., 561 F.3d 698, 705 (7th Cir. 2009). The Daubert standard applies to all expert

testimony, whether based on scientific competence or other specialized or technical

expertise. Smith v. Ford Motor Co., 215 F.3d 713, 719 (7th Cir. 2000) (citing Kumho Tire Co.,

Ltd. v. Carmichael, 526 U.S.137, 141 (1999)).

        Federal Rule of Evidence 702 provides:

        A witness who is qualified as an expert by knowledge, skill, experience,
        training, or education may testify in the form of an opinion or otherwise if:


1 And because Hagood’s motion to strike is directed to evidence related to the issue of consent, the motion
to strike is denied as moot.


                                             Page 5 of 11
Case 3:18-cv-01510-NJR Document 80 Filed 03/19/20 Page 6 of 11 Page ID #1078



       (a) the expert’s scientific, technical, or other specialized knowledge will
       help the trier of fact to understand the evidence or to determine a fact in
       issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts
       of the case.

FED. R. EVID. 702.

       “In short, the rule requires that the trial judge ensure that any and all expert

testimony or evidence admitted ‘is not only relevant, but reliable.’” Manpower, Inc. v. Ins.

Co. of Pa., 732 F.3d 796, 806 (7th Cir. 2013) (quoting Daubert, 509 U.S. at 589). In

determining whether expert testimony is both relevant and reliable, courts in the Seventh

Circuit perform a three-step analysis: “the witness must be qualified ‘as an expert by

knowledge, skill, experience, training, or education,’ FED. R. EVID. 702; the expert's

reasoning or methodology underlying the testimony must be scientifically reliable,

Daubert, 509 U.S. at 592–93, 113 S.Ct. 2786; and the testimony must assist the trier of fact

to understand the evidence or to determine a fact in issue.” Ervin v. Johnson & Johnson,

Inc., 492 F.3d 901, 904 (7th Cir. 2007) (citing FED. R. EVID. 702).

       “[W]here such testimony's factual basis, data, principles, methods, or their

application are called sufficiently into question . . . the trial judge must determine whether

the testimony has ‘a reliable basis in the knowledge and experience of [the relevant]

discipline.’” Kumho, 526 U.S. at 149 (quoting Daubert, 509 U.S. at 592). The district court

possesses “great latitude in determining not only how to measure the reliability of the



                                        Page 6 of 11
Case 3:18-cv-01510-NJR Document 80 Filed 03/19/20 Page 7 of 11 Page ID #1079



proposed expert testimony but also whether the testimony is, in fact, reliable.” United

States v. Pansier, 576 F.3d 726, 737 (7th Cir. 2009) (citing Jenkins v. Bartlett, 487 F.3d 482,

489 (7th Cir. 2007)). “The critical inquiry is whether there is a connection between the data

employed and the opinion offered.” Gopalratnam v. Hewlett-Packard Co., 877 F.3d 771, 781

(7th Cir. 2017) (quotation omitted). Said another way, there must be a “rational

connection between the data and the opinion.” Id. (quoting Manpower, Inc. v. Ins. Co. of

Pa., 732 F.3d 796, 809 (7th Cir. 2013)).

       Here, there is no rational connection between the factual data and Snyder’s

opinion that the Avaya technology used by PRS can store or produce phone numbers

using a random number generator. Snyder testified that only basis for his opinion that

the Avaya system can store or produce phone numbers using a random number

generator is the ability of the Windows operating system to generate random numbers

(Doc. 40-2 at pp. 5, 9). He further testified, however, that the same could potentially be

said for any dialing system hosted on a computer with a Windows operating system (Id.

at p. 6). He did not testify that the Avaya technology itself could generate random

numbers to dial.

       Snyder’s “overbroad, generalized assertions” regarding a system’s ability to

generate random numbers just because its operating system has that capability has been

rejected before, notably by the Third Circuit Court of Appeals. In Dominguez on Behalf of

Himself v. Yahoo, Inc., 894 F.3d 116, 120 (3d Cir. 2018), the Third Circuit found Snyder’s

declaration speculative and lacking “any explanation of how the Email SMS System

actually did or could generate random telephone numbers to dial.” Id. Because Snyder’s


                                           Page 7 of 11
Case 3:18-cv-01510-NJR Document 80 Filed 03/19/20 Page 8 of 11 Page ID #1080



declaration did “not shed light on the key factual question actually at issue in this case—

whether the Email SMS System functioned as an autodialer by randomly or sequentially

generating telephone numbers, and dialing those numbers,” it lacked relevance and was

therefore properly excluded by the district court. Id. at 121. Likewise, Snyder’s

declaration in this case fails to establish that the Avaya technology can store or produce

phone numbers using a random number generator.

       Snyder does, however, suggest that the Avaya equipment is capable of sequential

number generation. He bases this opinion on his belief that Avaya can take a preexisting

calling list of telephone numbers, re-sort those telephone numbers, and generate a new

“sequence” of telephone numbers based on that re-sorted list (Doc. 37-2 at p. 6). But this

testimony does not establish that the Avaya technology can store or produce telephone

numbers using a “sequential number generator” as that term is used under the TCPA.

Sequential number generation “refers to the numbers themselves rather than the manner

in which they are dialed.” Dominguez v. Yahoo, Inc., 629 F. App’x 69, 372 (3d Cir. 2015);

Griffith v. Consumer Portfolio Serv., Inc., 838 F. Supp. 2d 723, 725 (N.D. Ill. 2011) (“As we

understand these terms, . . . ‘sequential number generation’ means (for example) (111)

111–1111, (111) 111–1112, and so on.”). The fact that the Avaya program re-ordered lists

of pre-programmed telephone numbers does not make it a sequential number generator.

See also Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 460 (7th Cir. 2020) (AT&T’s system did

not store or produce numbers using a sequential number generator when it exclusively

dialed numbers stored in a customer database).




                                       Page 8 of 11
Case 3:18-cv-01510-NJR Document 80 Filed 03/19/20 Page 9 of 11 Page ID #1081



       Because Snyder’s opinion that the Avaya Proactive Contact Dialer has the capacity

to store or produce telephone numbers to be called, using a random or sequential number

generator, and to dial such numbers, is not based on sufficient facts or data, the Court

finds it is unreliable. Accordingly, PRA’s Motion to Exclude Plaintiff’s Expert Witness

(Doc. 39) is granted.

II.    Cross-Motions for Summary Judgment

       Having determined there is no evidence that the Avaya predictive dialer used by

PRA has the capacity to generate random or sequential telephone numbers, the Court

now turns to the parties’ cross-motions for summary judgment. The Court reviews the

motions under the familiar standard: summary judgment is only appropriate when the

pleadings, depositions, answers to interrogatories, and admissions on file, together with

the affidavits, show there is no genuine issue as to any material fact and the moving party

is entitled to judgment as a matter of law. FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477

U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986); Spurling v. C & M Fine Pack, Inc., 739

F.3d 1055, 1060 (7th Cir. 2014).

       The TCPA protects individual consumers from receiving intrusive and unwanted

phone calls. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372, 132 S.Ct. 740, 181 L.Ed.2d

881 (2012). Specifically, the Act prohibits the use of an “automatic telephone dialing

system” to call or text any cellular phone without the prior consent of the recipient, with

some exceptions. Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 460 (7th Cir. 2020) (citing 47

U.S.C. § 227(b)(1)). An “automatic telephone dialing system” (ATDS) is defined as

“equipment that has the capacity (A) to store or produce telephone numbers to be called,


                                        Page 9 of 11
Case 3:18-cv-01510-NJR Document 80 Filed 03/19/20 Page 10 of 11 Page ID #1082



using a random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C.

§ 227(b)(1). The TCPA does not prohibit all calls, only those made without consent and

using an ATDS or an artificial or pre-recorded voice.

          Hagood argues that this definition of an ATDS should be construed to cover any

device that automatically dials a list of stored numbers en masse, relying on the Seventh

Circuit’s 2017 decision in Blow v. Bijora, Inc., 855 F.3d 793, 802 (7th Cir. 2017). In that case,

the Seventh Circuit adopted the view expressed by the Federal Communication

Commission in 2015 that “predictive dialers, which have the capacity to store or produce

numbers and dial those numbers at random, in sequential order, or from a database of

numbers,” meet the ATDS definition. Id.

          Since that time, however, the interpretation of the TCPA’s definition of an ATDS

has evolved. In 2018, the D.C. Circuit struck down the 2015 FCC interpretation in ACA

International v. FCC, 885 F.3d 687, 695 (D.C. Cir. 2018). And on January 27, 2020, the

Eleventh Circuit held a device is not an ATDS if (1) it does not use randomly or

sequentially generated numbers or (2) it requires human intervention. Glasser v. Hilton

Grand Vacations Co., LLC, 948 F.3d 1301, 1304-05 (11th Cir. 2020). The Seventh Circuit has

now adopted the Eleventh Circuit’s approach.

          In Gadelhak v. AT&T Services, Inc., 2 decided last month, the Court of Appeals held

that the phrase “using a random or sequential number generator” modifies “store” and

“produce,” defining the means by which either task must be completed for equipment to




2   PRA’s motions for leave to file supplemental authority (Docs. 77, 79) are GRANTED.


                                             Page 10 of 11
Case 3:18-cv-01510-NJR Document 80 Filed 03/19/20 Page 11 of 11 Page ID #1083



qualify as an “automatic telephone dialing system.” Gadelhak, 950 F.3d at 464. Thus, if the

equipment lacks the capacity to either store or produce telephone numbers using a

random or sequential number generator, then it does not qualify as an ATDS. Id. at 469.

      Here, there is no evidence that the Avaya Proactive Contact Dialer used by PRA

has the capacity to store or produce random or sequential telephone numbers and dial

them. And the Avaya system is not an ATDS merely because it reorganizes pre-

programmed telephone numbers into a list in a different sequence. Accordingly, because

there is no genuine dispute that PRA did not use an ATDS to call Hagood’s cell phone, it

did not violate the TCPA. PRA is entitled to judgment as a matter of law.

                                      CONCLUSION

      For these reasons, the Motion to Exclude Plaintiff’s Expert Witness (Doc. 39) and

the Motion for Summary Judgment filed by Defendant Portfolio Recovery Associates,

LLC (Doc. 36) are GRANTED. The Motion for Summary Judgment (Doc. 46) filed by

Plaintiff Edward Hagood is DENIED. Plaintiff’s Motion to Strike Portions of the

Summary Judgment Evidence of Defendant (Doc. 50) is DENIED as moot.


      IT IS SO ORDERED.

      DATED: March 19, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 11 of 11
